DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is in response to applicant’s amendment/response file on 23 June 2022, which has been entered and made of record.  Claims 1, 6, 9, 14 and 19 have been amended.  Claims 4-5 and 17-18 have been cancelled.  Claims 21-23 have been added.  Claims 1-3, 6-16 and 19-23 are pending in the application.
	
	
Response to Arguments
	Applicant’s arguments, see p.8-17, filed on 23 June 2022, with respect to the rejection(s) of claims 1, 9, 14 and their dependent claims under 34 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  The independent claim 1/9 is rejected  under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0007324 A1)  in view of Kuang et al. (US  2015/0156412 A1) and Jo et al. (US 2012/0281111 A1).  The independent claim 14 is under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2018/0048801 A1) in view of Chen et al. (US 2018/0007324 A1), Kuang et al. (US  2015/0156412 A1) and Jo et al. (US 2012/0281111 A1).  See detailed rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-10, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0007324 A1)  in view of Kuang et al. (US  2015/0156412 A1) and Jo et al. (US 2012/0281111 A1).
Regarding Claim 1, Chen discloses a system comprising:
an image sensor (Fig.2: Image Sensor Array 200) comprising:
a substrate layer containing a first set of photodiodes and a second set of photodiodes ([0007]: An example image sensor includes a substrate, a first set of sensor pixels and a second set of sensor pixels formed on the substrate), wherein each of the first set of photodiodes is larger than each of the second set of photodiodes (Fig.3/4 and [0020]: The pixels of the first set are larger than each pixel of the second set);
a first color filter array (CFA) covering the first set of photodiodes, wherein the first CFA comprises a first set of color filters, and wherein a portion of the first set of color filters comprises one or more clear filters (Fig.4: notice the larger white CFA); and
a second CFA covering the second set of photodiodes, wherein the second CFA comprises a second set of color filters that is different from the first set of color filters (Fig.4: notice the smaller CFA with red, blue and green color);
wherein the first set of photodiodes is configured to receive light filtered by the first CFA and generate a first image signal based on the light filtered by the first CFA, and wherein the second set of photodiodes is configured to receive light filtered differently by the second CFA and generate a second image signal based on the light filtered differently by the second CFA (Fig.4 and [0050]: FIG. 4 shows an exploded portion of image sensor array 200. Light sensors 402 are disposed below a light filter array 404, which includes a plurality of red filters 406, green filters 408, and blue filters 410, and white filters 412, arranged as shown. Light filter array 400 is formed above the electronic architecture of light sensor pixels 402, and each filter corresponds to an underlying light sensor 402. Each of filters 406, 408, and 410 transmit only light of certain wavelengths, which correspond to the “color” of the light to be measured by light sensors below, and can be made using various organic dyes embedded in a carrier medium. White filters 412 include a window that is transparent to a majority of the visible light spectrum, including the wavelengths associated with red filters 406, green filters 408, and blue filters 410. The window can include a transparent medium or even an open space); and

    PNG
    media_image1.png
    635
    469
    media_image1.png
    Greyscale

one or more processors (Fig.2: Sampling circuit 212) configured to:
receive the first image signal generated by the first set of photodiodes; receive the second image signal generated by the second set of photodiodes (Fig.4 and [0050]).
Chen fails to disclose generate a first image based on a first interpolation of color information in the first image signal; and generate a second image based on a second interpolation of different color information in the second image signal.
However Kuang discloses a Split-pixel image sensor 400 includes an array of pixels 402, where pixel 402 includes four large photodiodes 404, 406, 408, 410 and four small photodiodes 412, 414, 416, 41 ([0030] and Fig.4) and Image sensor 400 further includes control electronics 420 which at least partially controls operation of photodiodes … and reading of integrated charge therefrom. For example, control electronics 420 controls exposure time duration of large photodiodes 404, 406, 408, 410 according to first adjusted exposure time TA1 to generate first image data set E1, and control electronics 420 controls exposure time duration of small photodiodes 412, 414, 416, 418 according to second adjusted exposure time TA2 to generate second image data set E2 ([0031]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kuang into that of Chen and to generate a first image; and generate a second image in order to generate a high dynamic range image as taught by Kuang ([0004]: A high dynamic range image is generated by selecting between the first and second image data sets according to one or more criteria, for each pixel location represented by the high dynamic range image).
Chen modified by Kuang fails to explicitly recite generate a first image based on a first interpolation of color information in the first image signal; and generate a second image based on a second interpolation of different color information in the second image signal.
However Jo, in the same field of endeavor, discloses interpolating a first and second image with different exposure time (Fig.5 and [0099]: The interpolation processing portion 201 performs interpolation processing such that various exposure patterns are formed for all of the pixels).  

    PNG
    media_image2.png
    538
    719
    media_image2.png
    Greyscale

Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Jo into that of Chen modified by Kuang and to generate a first image based on a first interpolation of color information in the first image signal (Fig.5: image 321); and generate a second image based on a second interpolation of different color information in the second image signal (Fig.5: image 322) in order to generate an image with a dynamic range that is wide by using a single captured image, without individually capturing a plurality of images with different exposure times as taught by Jo ([0029]).

Regarding Claim 2, Chen discloses further comprising one or more lenses covering the first CFA and the second CFA ([0019]: Optionally, the filter array includes a set of micro-lenses disposed above the set of transparent windows and above the set of filters. The micro lenses are configured to increase the effective area of the image sensor).

Regarding Claim 3, Chen discloses further comprising a high dynamic range (HDR) camera, wherein the image sensor comprises an HDR image sensor in the HDR camera ([0039]: the present invention overcomes the problems associated with the prior art, by providing an image sensor that produces images with high resolution, high dynamic range, and good low light sensitivity.  Fig.1 and [0040]: n the example embodiment, image sensor 100 is depicted as being part of a camera module 106 that further includes an optical assembly 108 and a housing 110).

Regarding Claim 9, Claim 9 is in similar scope to Claim 1 in the format of “method”.  Therefore the rejection to Claim 1 is also applied to Claim 9.

Regarding Claim 10, Chen discloses wherein each of the first set of photodiodes is larger than each of the second set of photodiodes (Fig.3/4 and [0020]: The pixels of the first set are larger than each pixel of the second set), and wherein the image sensor comprises a high dynamic range (HDR) image sensor ([0039]: the present invention overcomes the problems associated with the prior art, by providing an image sensor that produces images with high resolution, high dynamic range, and good low light sensitivity.  Fig.1 and [0040]: n the example embodiment, image sensor 100 is depicted as being part of a camera module 106 that further includes an optical assembly 108 and a housing 110).

Regarding Claims 21 and 22, Jo teaches or suggests the first interpolation implements a first algorithm based on the first CFA; and the second interpolation implements a second algorithm that is separate from the first algorithm, based on the second CFA ([0099]: Various interpolation methods can be applied in the interpolation processing, such as a method of interpolating by filters, such as linear interpolation or the like, a method of detecting the directions of edges in the image and interpolating based on those edges, and the like.  It only takes routine skilled to select a best interpolation algorithm in order to accommodate different image quality since the first and second set of images are captured by different sets of CFA with different configuration).  The same reason to combine as taught in Claim 1 is incorporated herein.

Claims 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0007324 A1)  in view of Kuang et al. (US  2015/0156412 A1) and Jo et al. (US 2012/0281111 A1) as applied to Claims 1 and 9 above, and further in view of Richards et al. (US 9,654,756 B1).
Regarding Claims 6 and 11, Chen teaches processing image data ([0040]: After a row of image data is sampled, control circuit 208 asserts additional signals on control lines 218, causing sampling circuit 204 to transfer the sampled image data to image processor 206. Control circuit 208 also provides control signals, via a control bus 220, to image processor 206, which cause image processor 206 to read the image data from sample circuit 204 and to output the processed image data to the camera host device at appropriate times).  But Chen as modified fails to explicitly disclose wherein the one or more processors are further configured to process the first image and the second image through at least a portion of an image signal processing pipeline.
However Richards, in the same field of endeavor, teaches or suggests wherein the one or more processors are further configured to process the first image and the second image through at least a portion of an image signal processing pipeline (col.2 lines 49-51: The controller 150 can be a processor, an image signal processor, a separate processor and image processing pipeline module).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Richards into that of Chen as modified and to process the first image and the second image through at least a portion of an image signal processing pipeline in order to improve throughput due to pipeline’s efficiency.

Regarding Claims 7 and 12, Chen as modified further discloses wherein the image signal processing pipeline comprises one or more image processing operations (Richards col.2 lines 49-51, see rejection in Claim 6), the one or more image processing operations comprising at least one of a denoising operation, a downsampling operation, a color transform, a tone reproduction operation, an image scaling operation, an image enhancement operation, a color space conversion operation, and a compression operation (Jo [0034]: performing processing on the result of the inverse discrete Fourier transform that performs noise removal. Jo [210]: converting the RGB image into a YCbCr space.  Richards Fig.5 step 540 and col.7 lines 6-10: At 540, the at least three color channels of the first color space can be converted to a first panchromatic light intensity channel in a second color space and at least two first chrominance channels in the second color space based on the detected correlated color temperature).  The same reason to combine as taught in Claims 1 and 6 is incorporated herein.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0007324 A1)  in view of Kuang et al. (US  2015/0156412 A1) and Jo et al. (US 2012/0281111 A1) as applied to Claim 7 above, and further in view of Kiser et al. (US 2018/0048801 A1).
Regarding Claim 8, Chen as modified discloses the comprising a camera system (Chen [0020]: An example camera module is also disclosed) (Chen Fig.1: Image Snesor array 200 and Sampling circuit 212, Control circuit 218 and Image processor 206), the image data comprising at least a portion of the first image and the second image (Kuang [0004]: A high dynamic range image is generated by selecting between the first and second image data sets according to one or more criteria, for each pixel location represented by the high dynamic range image. Also see Kuang Fig.5 Step 502: Generating Image data sets.  Jo Fig.5: image 321 and 322 and Fig.8).  
But Chen as modified fails to disclose further comprising a camera system on an autonomous vehicle, wherein the one or more processors are further configured to send image data to a computing system on the autonomous vehicle, and wherein the computing system is configured to detect features in the image data and generate navigation instructions based at least partly on the features detected in the image data.
However Kiser discloses systems for autonomous vehicles that make use of real-time, high-dynamic range (HDR) cameras had already been known to a POSITA before the effective filing date of the claimed invention ([0004]). Kiser discloses An HDR camera for use in the invention comprises pipeline processing of pixel values from multiple image sensors to provide a view of a vehicle's environment in real-time, in a frame independent manner, as the vehicle operates ([0004]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kiser into that of Chen as modified and to include a camera system on an autonomous vehicle, wherein the one or more processors are further configured to send image data to a computing system on the autonomous vehicle, and wherein the computing system is configured to detect features ([0004]: Because the dynamic range is high, the vehicle detects dim, hard to discern features, even if a scene is dominated by bright light such as oncoming vehicle headlights or the sun) in the image data and generate navigation instructions based at least partly on the features detected in the image data ([0008]: The HDR system may read lane markings and assist in keeping a vehicle in-lane. The system may, for example, use an HDR camera to read street signs or other landmarks to provide navigational assistance) in order to improve the utility and safety of fully autonomous vehicles as taught by Kiser ([0008]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0007324 A1)  in view of Kuang et al. (US  2015/0156412 A1) and Jo et al. (US 2012/0281111 A1) as applied to Claim 9 above, and further in view of Kiser et al. (US 2018/0048801 A1).
Regarding Claim 13, Chen as modified discloses the image data comprising at least a portion of the first image and the second image (Kuang [0004]: A high dynamic range image is generated by selecting between the first and second image data sets according to one or more criteria, for each pixel location represented by the high dynamic range image. Also see Kuang Fig.5 Step 502: Generating Image data sets.  Jo Fig.5: image 321 and 322 and Fig.8).  
But Chen as modified fails to disclose further comprising: sending, to a computing system configured to control one or more operations of an autonomous vehicle, image data comprising at least a portion of the first image and the second image; detecting, via the computing system on the autonomous vehicle, features in the image data; and generating, via the computing system on the autonomous vehicle, navigation instructions based at least partly on the features detected in the image data.
However Kiser discloses systems for autonomous vehicles that make use of real-time, high-dynamic range (HDR) cameras had already been known to a POSITA before the effective filing date of the claimed invention ([0004]). Kiser discloses An HDR camera for use in the invention comprises pipeline processing of pixel values from multiple image sensors to provide a view of a vehicle's environment in real-time, in a frame independent manner, as the vehicle operates ([0004]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kiser into that of Chen as modified and to to add the limitation of sending, to a computing system configured to control one or more operations of an autonomous vehicle (Kiser [0004]), image data comprising at least a portion of the first image and the second image (Kuang [0004]: A high dynamic range image is generated by selecting between the first and second image data sets according to one or more criteria, for each pixel location represented by the high dynamic range image. Also see Kuang Fig.5 Step 502: Generating Image data sets.  Jo Fig.5: image 321 and 322 and Fig.8); detecting, via the computing system on the autonomous vehicle, features in the image data (Kiser [0005]: by using a real-time, streaming HDR video camera, the HDR system can detect and interpret features in the environment rapidly enough that the vehicle can be controlled in response to those features); and generating, via the computing system on the autonomous vehicle, navigation instructions based at least partly on the features detected in the image data ([0008]: The HDR system may read lane markings and assist in keeping a vehicle in-lane. The system may, for example, use an HDR camera to read street signs or other landmarks to provide navigational assistance) in order to improve the utility and safety of fully autonomous vehicles as taught by Kiser ([0008]).

Claims 14-16, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2018/0048801 A1) in view of Chen et al. (US 2018/0007324 A1), Kuang et al. (US  2015/0156412 A1) and Jo et al. (US 2012/0281111 A1).
Regarding Claim 14, Kiser discloses an autonomous vehicle (Fig.1) comprising: 
an image sensor ([0008]: The HDR system offers functionality that may be employed in fully autonomous vehicles, as part of a driver assistance feature, or to provide accessory functionality outside of the primary driving functions, such as by augmenting a vehicle's navigational, safety, or entertainment systems);
one or more processing devices ([0012]: the HDR camera has a plurality of image sensors coupled to a processing device) configured to: 
detect features in image data generated by the image sensor; and identify environment conditions based on the features detected in the image data generated by the image sensor ([0005]: By using a real-time, streaming HDR video camera, the HDR system can detect and interpret features in the environment rapidly enough that the vehicle can be controlled in response to those features).
Kiser fails to disclose the image sensor comprising a substrate layer containing a first set of photodiodes and a second set of photodiodes, wherein each of the first set of photodiodes is a different size from each of the second set of photodiodes; a first color filter array (CFA) covering the first set of photodiodes, wherein the first CFA comprises a first set of color filters; and a second CFA covering the second set of photodiodes, wherein the second CFA comprises a second set of color filters that is different from the first set of color filters, and wherein at least one of the first CFA and the second CFA comprises one or more clear filters, wherein the first set of photodiodes is configured to receive light filtered by the first CFA and generate a first image signal that is based on the light filtered by the first CFA, and the second set of photodiodes is configured to receive light filtered by the second CFA and generate a second image signal that is based on the light filtered by the second CFA; one or more processing devices configured to: receive the first image signal generated by the first set of photodiodes; receive the second image signal generated by the second set of photodiodes.
However Chen discloses an image sensor (Fig.2: Image Sensor Array 200) comprising:
a substrate layer containing a first set of photodiodes and a second set of photodiodes ([0007]: An example image sensor includes a substrate, a first set of sensor pixels and a second set of sensor pixels formed on the substrate), wherein each of the first set of photodiodes is a different size from each of the second set of photodiodes (Fig.3/4 and [0020]: The pixels of the first set are larger than each pixel of the second set); a first color filter array (CFA) covering the first set of photodiodes, wherein at least one of the first CFA and the second CFA comprises one or more clear filters (Fig.4: notice the larger white CFA); and
a second CFA covering the second set of photodiodes, wherein the second CFA comprises a second set of color filters that is different from the first set of color filters (Fig.4: notice the smaller CFA with red, blue and green color);
wherein the first set of photodiodes is configured to receive light filtered by the first CFA and generate a first image signal that is based on the light filtered by the first CFA, and the second set of photodiodes is configured to receive light filtered differently by the second CFA and generate a second image signal that is based on the light filtered by the second CFA (Fig.4 and [0050]: FIG. 4 shows an exploded portion of image sensor array 200. Light sensors 402 are disposed below a light filter array 404, which includes a plurality of red filters 406, green filters 408, and blue filters 410, and white filters 412, arranged as shown. Light filter array 400 is formed above the electronic architecture of light sensor pixels 402, and each filter corresponds to an underlying light sensor 402. Each of filters 406, 408, and 410 transmit only light of certain wavelengths, which correspond to the “color” of the light to be measured by light sensors below, and can be made using various organic dyes embedded in a carrier medium. White filters 412 include a window that is transparent to a majority of the visible light spectrum, including the wavelengths associated with red filters 406, green filters 408, and blue filters 410. The window can include a transparent medium or even an open space); and

    PNG
    media_image1.png
    635
    469
    media_image1.png
    Greyscale

one or more processors (Fig.2: Sampling circuit 212) configured to:
receive the first image signal generated by the first set of photodiodes; receive the second image signal generated by the second set of photodiodes (Fig.4 and [0050]).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Chen into that of Kiser and to add above missing limitation in order to provide the autonomous vehicle with a high performance image sensor.
Kiser modified by Chen fails to disclose generate a first image based on a first interpolation of color information in the first image signal; and generate a second image based on a second interpolation of different color information in the second image signal; and the image data comprising at least a portion of the first image and at least a portion of the second image generated by the image sensor.
However Kuang discloses a Split-pixel image sensor 400 includes an array of pixels 402, where pixel 402 includes four large photodiodes 404, 406, 408, 410 and four small photodiodes 412, 414, 416, 41 ([0030] and Fig.4) and Image sensor 400 further includes control electronics 420 which at least partially controls operation of photodiodes … and reading of integrated charge therefrom. For example, control electronics 420 controls exposure time duration of large photodiodes 404, 406, 408, 410 according to first adjusted exposure time TA1 to generate first image data set E1, and control electronics 420 controls exposure time duration of small photodiodes 412, 414, 416, 418 according to second adjusted exposure time TA2 to generate second image data set E2 ([0031]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kuang into that of Kaiser modified by Chen and to generate a first image; and generate a second image and make  the image data comprising at least a portion of the first image and at least a portion of the second image generated by the image sensor in order to generate a high dynamic range image as taught by Kuang ([0004]: A high dynamic range image is generated by selecting between the first and second image data sets according to one or more criteria, for each pixel location represented by the high dynamic range image).
KChen modified by Kuang fails to explicitly recite generate a first image based on a first interpolation of color information in the first image signal; and generate a second image based on a second interpolation of different color information in the second image signal.
However Jo, in the same field of endeavor, discloses interpolating a first and second image with different exposure time (Fig.5 and [0099]: The interpolation processing portion 201 performs interpolation processing such that various exposure patterns are formed for all of the pixels).  

    PNG
    media_image2.png
    538
    719
    media_image2.png
    Greyscale

Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Jo into that of Kiser modified by Chen and Kuang and to generate a first image based on a first interpolation of color information in the first image signal (Fig.5: image 321); and generate a second image based on a second interpolation of different color information in the second image signal (Fig.5: image 322) in order to generate an image with a dynamic range that is wide by using a single captured image, without individually capturing a plurality of images with different exposure times as taught by Jo ([0029]).

Regarding Claim 15, Kiser modified by Chen etc. discloses , wherein the image sensor comprises one or more lenses covering the first CFA and the second CFA (Chen [0019]: Optionally, the filter array includes a set of micro-lenses disposed above the set of transparent windows and above the set of filters. The micro lenses are configured to increase the effective area of the image sensor).  The same reason to combine as taught in Claim 14 is incorporated herein.

Regarding Claim 16, Kiser modified by Chen etc. discloses further comprising a high dynamic range (HDR) camera, wherein the image sensor comprises an HDR image sensor in the HDR camera (Chen [0039]: the present invention overcomes the problems associated with the prior art, by providing an image sensor that produces images with high resolution, high dynamic range, and good low light sensitivity.  Fig.1 and [0040]: n the example embodiment, image sensor 100 is depicted as being part of a camera module 106 that further includes an optical assembly 108 and a housing 110).  The same reason to combine as taught in Claim 14 is incorporated herein.

Regarding Claim 19, Kiser as modified further disclose wherein the one or more processing devices are further configured to process the first image and the second image through at least a portion of an image signal processing pipeline, the image signal processing pipeline comprising at least one of a denoising operation, a downsampling operation, a color transform, a tone reproduction operation, an image scaling operation, an image enhancement operation, a color space conversion operation, and a compression operation (Jo [0034]: performing processing on the result of the inverse discrete Fourier transform that performs noise removal. Jo [210]: converting the RGB image into a YCbCr space).  The same reason to combine as taught in Claim 14 is incorporated herein.

Regarding Claim 20, Kiser as modified further discloses wherein at least one of the one or more processing devices comprises an internal computing system configured to control one or more operations of the autonomous vehicle (Kiser [0005]: For example, the vehicle can apply the brakes if an object unexpectedly appears in the roadway. Since the vehicle detects and interprets difficult to see objects, and since the vehicle is able to react to unexpected features in real time, costly crashes will be avoided. The operation of autonomous vehicles will be safer, making those vehicles suitable for a wide range of commercial and recreational uses), and wherein each of the first set of photodiodes is larger than each of the second set of photodiodes (Chen Fig.4).  The same reason to combine as taught in Claim 14 is incorporated herein.

Regarding Claim 23, Jo teaches or suggests the first interpolation implements a first algorithm based on the first CFA; and the second interpolation implements a second algorithm that is separate from the first algorithm, based on the second CFA ([0099]: Various interpolation methods can be applied in the interpolation processing, such as a method of interpolating by filters, such as linear interpolation or the like, a method of detecting the directions of edges in the image and interpolating based on those edges, and the like.  It only takes routine skilled to select a best interpolation algorithm in order to accommodate different image quality since the first and second set of images are captured by different sets of CFA with different configuration).  The same reason to combine as taught in Claim 14 is incorporated herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613